PER CURIAM
The Warrenton-Hammond School District employed Sara Beeson as a teacher. The district dismissed her, and she appealed her dismissal to the Fair Dismissal Appeals Board (FDAB). The district moved to dismiss the appeal on the ground that Beeson was a probationary rather than a contract teacher and, therefore, that the FDAB lacked jurisdiction of the appeal. Compare ORS 342.895 and ORS 342.905, with ORS 342.835. The FDAB denied the motion. It concluded that Beeson was a contract teacher because she had completed the last year of her three-year probationary period in 2000 even though she had been on family leave for all but 53 days of the 1999-2000 school year. Relying on its decision in Smith v. Salem-Keizer School District, No. FDA-01-3 (Feb 8, 2002), the FDAB rejected Beeson’s alternative argument that she was a contract teacher because she had completed the last year of her three-year probationary period in 2001 even though she had been dismissed by the district before the end of the 2000-2001 school year. On the merits, the FDAB concluded that the district had erred in dismissing Beeson, and it ordered the district to reinstate her as a teacher.
The district sought judicial review of FDAB’s final order and assigned error to the denial of its motion to dismiss Beeson’s appeal. We recently reversed the FDAB decision on which the FDAB relied to reject Beeson’s alternative argument for jurisdiction over her appeal. Smith v. Salem-Keizer School District, 188 Or App 237, 244-45, 71 P3d 139 (2003). We therefore vacate and remand the FDAB decision in this proceeding for reconsideration in light of Smith.
Vacated and remanded.